Order of disposition, Family Court, Bronx County (Mary E. Bednar, J., at suppression hearing; Helen C. Sturm, J., at fact-finding hearing and disposition), entered on or about April 9, 2004, which adjudicated appellant a juvenile delinquent upon her admission that she had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed her in the custody of the New York State Office of Children and Family Services until her eighteenth birthday, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. After the police observed appellant interacting with another passenger in a car, and after they failed to find any drugs on that passenger’s person despite the fact that they had just seen him buying drugs, the police had a sufficient basis upon which to conclude that appellant had acquired the drugs. Probable cause does not require proof beyond a reasonable doubt (see Brinegar v United States, 338 US 160, 175 [1949]; People v Bigelow, 66 NY2d 417, 423 [1985]). Concur—Buckley, PJ., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.